Kirby, J., (after stating the facts). It is contended for reversal that the telegram was not a proper message to transmit, and that the company had a right to refuse to send it. The law allows a telegraph company to refuse to send a message that is obscene, slanderous, blasphemous, profane, indecent, or the like, but this message was not of that character and was entitled to be transmitted. Even if the purpose of the sender was to report the conduct of the agent to his superior it did not affect bis right to recover the penalty prescribed by the statute for the wilful refusal to send the telegram. Western Union Tel. Co. v. Lillard, 86 Ark. 211; Railway Co. v. Smith, 60 Ark. 221; Railway Co. v. Trimble, 54 Ark. 354. Neither do we find it necessary to decide whether or not instruction numbered 5 was a correct declaration of the law, or whether the one on that subject requested by appellant should have been given. Under the circumstances of this case the difference between the two instructions was not material and could not have influenced the jury in reaching its verdict. They evidently believed the statement of appellee and his witnesses about the transaction, which was so radically different from the version given by the agent that the instruction given by the court could not have been prejudicial if it was incorrect. The issues in the case were fairly presented by the instructions declaring the law, and we find no prejudicial error in the record. The judgment is affirmed.